DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Henry et al. (US 2016/0071052 A1).
Regarding claim 1, Henry teaches a secure asset supply cabinet (Fig. 5), comprising:
an asset supply arrangement contained in the asset supply cabinet, the asset supply arrangement comprising one or more bins for holding assets (Fig. 5, Fig. 8, [0114]);
one or more programmable locks, the or each programmable lock comprising processing circuitry and, coupled thereto (Fig. 5, Fig. 8, [0098, 0099, 0114]), a short-range wireless interface [0098, 0099, 0114] and at least one physical lock actuatable by the processing circuitry (Fig. 5, Fig. 8, [0098-0102, 0115]);
wherein the processing circuitry is configured for (i) receiving an unlock code from a portable wireless device of a user via the short range wireless interface [0099, 0114], the unlock code being based at least in part on credentials entered by the user on the portable wireless device [0099], (ii) determining, based on one or more authentication and/or lock codes on the programmable lock, whether the unlock code is authenticated [0099] and (iii) if the unlock code is authenticated, actuating the or each physical lock to unlock the asset supply cabinet [0099, 0101, 0114].
Regarding claim 2, Henry teaches wherein the or each bin has on a visible surface thereof an asset tag (514), the first and/or second ID of the asset tag being associated in a database of a central control computer with the assets in a respective bin [0099].
Regarding claim 3, Henry teaches wherein the short-range wireless interface comprises a NFC interface [0099].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876